In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated October 7, 2004, which granted the defendant’s cross motion for summary judgment dismissing the complaint, and denied, as academic, its motion to strike the defendant’s answer.
Ordered that the order is affirmed, with costs.
The plaintiff is a corporation that facilitates the collection of unclaimed property. The plaintiff entered into agreements with the predecessors of the defendant bank to recover unclaimed property held by the New York State Office of Unclaimed Funds in return for 10% of the value of the property recovered. The plaintiff commenced the instant action, inter alia, to recover damages for breach of contract, alleging that it did not receive *689its fee for assisting the defendant in recovering certain unclaimed property.
The defendant demonstrated its entitlement to judgment as a matter of law on the breach of contract cause of action by submitting the affidavits of its employees, who attested that the defendant did not recover the subject unclaimed property (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact.
The remaining causes of action alleging, inter alia, unjust enrichment, were properly dismissed because they were duplicative of the cause of action to recover damages for breach of contract (see Cooper, Bamundo, Hecht & Longworth, LLP v Kuczinski, 14 AD3d 644 [2005]; Express Home Care Agency v VIP Health Servs., 275 AD2d 759 [2000]).
The plaintiff’s remaining contentions are without merit. Cozier, J.P., Santucci, Spolzino and Skelos, JJ., concur.